smygyo we eo interna revenue service op-eed ty reasury department of washington dc contact person telephone number in reference to paedeg legend b d b f g h j dear sir or madam this is in response to your letter dated august which you requested certain rulings with respect transfer of assets from b to c to a proposed in in a letter dated date you have amended your ruling_request dated august you have withdrawn ruling_request number ruling_request number representation of fact and you have made an additional in your amended request you have amended b is exempt under sec_501 c of the internal_revenue_code and is classified a sec_509 determined to under sec_509 be c a private_foundation under section is exempt under sec_501 c and has been a nonprivate foundation with classification d and is open to is located in to researchers and to numerous cultural cc tours groups collectors and artists collections of african american asian contemporary and buropean art decorative arts c features permanent drawings shin textiles and the public ana photographs as prints as well to school institutions the collection includes old master paintings and drawings and various decorative arts to the end of the nineteenth centuries e and f developed the collection through purchases dating back to the 1930's for several decades the paintings and objects that comprise the collection graced e and f's home from the beginning of the fourteenth in g d following e's death in the collection became the public viewings at b and was first exhibited to the public at property of in date f been home to the collection on indefinite loan from b that time in g followed for a number of years and c was dedicated in memory of j has since the h the j at at the annual joint meeting of b's members and board_of directors b decided to transfer its entire_interest in the collection to transfer each year to objects of art a qualified_appraisal on april c over an undetermined number of years c one or more specifically identified the collection was subject_to in the collection will 8b in late b will make the first transfer to c by transferring specific objects in the collection previously counted as the collection or any object or art therein and has excluded the value of the art investment return for sec_4942 purposes a qualifying_distribution any interest in its annual calculation of its minimum b has not in sec_4940 shall be applied with of the code provides in the case of any private_foundation which meets the requirements of paragraph for any taxable_year subsection a respect to such taxable_year by substituting percent for percent a private_foundation meets the requirements of this paragraph for any taxable_year if qualifying distributions made by the private_foundation during such taxable_year equals or exceeds the sum of an amount equal to the assets of such foundation for such taxable_year multiplied by the average percentage_payout for the base_period plus foundation for such taxable_year was not liable for tax under sec_4942 with respect to any year the net_investment_income of such in the base_period the amount of percent of ii and the a b such private foundatican sec_4942 of the code imposes a tax on a private foundation's undistributed_income for failure to distribute the required amounts of a private_foundation must have qualifying distributions under the provisions of income cllion tye pte its minimum_investment_return b07 sec_4942 a of the code provides that for purposes i jan organization controlled directly or of this section the term qualifying_distribution means generally any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b other than any contribution to indirectly by the foundation or one or more disqualified persons as defined in sec_4946 except as provided in paragraph which is not an operating_foundation as defined in subsection or held for use directly in carrying out one or more purposes described in sec_170 b c b literary or educational in part religious charitable scientific the purposes described in section any amount_paid to acquire an asset with respect to the foundation a private_foundation are i1 b or or sec_4942 of the code provides that where a private that exceed the required foundation makes qualified distributions as that term is described in sec_4942 distributable_amount for a particular year carried over for five years carry forward any qualifying distributions made during a taxable_year to the extent that such qualifying distributions exceed the private foundation's distributable_amount for the year by carrying forward excess qualifying distributions a private_foundation may reduce its distributable_amount in any five immediately subsequent taxable years such excess may be a private_foundation may generally sec_53_4942_a_-3 of the foundation and similar the qualifying_distribution a private_foundation must excise_taxes regulations provides that in calculating the amount of fair_market_value of such qualifying_distribution is made the distributed property as the date of use the revrul_79_375 1979_2_cb_389 holds that when a private_foundation that has made a qualifying_distribution equal-to the purchase_price of publicly supported charity qualifying_distribution to the extent that of the first qualifying_distribution the asset on the date of contribution exceeds the amount an asset donates the asset at be allowed a second it will market fair a later date toa value the of based upon the above facts each distribution of assets to the definition of would meet seetion g receive credit for making a qualifying distiibutien bowill the property to exempt a qualifying istribution under t be used to carry cout pvni purposes described in thy moyers as required a of the code in order se utien lr ommote to cer of c qive igs not a private_foundation and is not controlled by persons who are disqualified persons with respect to further b has never included the value of distributions in the past in determinations of qualifying rul supra see rev the art b because we have determined that the transfers of property to c are qualifying distributions if from b collection exceeds b's distributable_amount in any taxable_year the excess may be carried forward to reduce b's distributable_amount in any of taxable_year in question the five taxable years immediately following the the value of the because we have determined that the distributions of property c will constitute qualifying distributions then these distributions along with b's other qualifying distributions may be used to perform the calculation described in sec_4940 requirements of the that provision then b would be entitled to the reduced one percent net_investment_income tax under sec_4940 b satisfies the of the code moreover if accordingly based on the information furnished we rule as follows each of the proposed property transfers will constitute a qualifying_distribution of b under sec_4942 a if the property together with b's other qualifying distributions exceed b's aggregate distributable_amount in any taxable_year i taxable years immediately following such taxable_year b may carry forward such excess under section to reduce b's distributable_amount in any of the five if the property transferred in any one taxable_year together with b's other qualifying distributions during such taxable_year equal or exceed the sum of the items set forth in sec_4940 a sec_4942 during the base_period described sec_4940 then b will be eligible for the reduced excise_tax described in sec_4940 b was not liable for tax under and if we are informing the bor please keep a copy ot ep fo key district_office of this ruling with your this orgenization's permanent records this ruling directed only to of section k it euguested bee osed or cltend as precedent the organization that the code provides that it sincerely beret vm becok gerald v chief exempt_organizations sack technical branch
